Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 1 of 11 PageID #: 288

                                          DONNA ROPER 10/30/2020

                                                     Page 1                                                            Page 3
      1         UNITED STATES DISTRICT COURT                   1            UNITED STATES DISTRICT COURT
      2         EASTERN DISTRICT OF MISSOURI                   2            EASTERN DISTRICT OF MISSOURI
      3           SOUTHEASTERN DIVISION                        3                 SOUTHEASTERN DIVISION
      4                                                        4
      5                                                        5   ROBIN MESEY and JENNIFER MESEY, )
      6   ROBIN MESEY and JENNIFER MESEY, )                    6          Plaintiff,          )
      7        Plaintiff,     )                                7   vs.                    )
      8   vs.               )                                  8   CITY OF VAN BUREN, MISSOURI, et ) 1:19-CV-71 SNLJ
      9   CITY OF VAN BUREN, MISSOURI, et ) 1:19-CV-71 SNLJ    9   al,                    )
     10   al,              )                                  10          Defendant.              )
     11        Defendant.       )                             11
     12                                                       12                DEPOSITION OF DONNA ROPER, produced,
     13                                                       13   sworn and examined on OCTOBER 30, 2020, between the
     14                                                       14   hours of eight o'clock in the forenoon and six o'clock
     15          DEPOSITION OF DONNA ROPER                    15   in the afternoon of that day, at the Phelps County
     16        TAKEN ON BEHALF OF THE PLAINTIFF               16   Courthouse, 200 North Main Street, Skyroom, Rolla,
     17            OCTOBER 30, 2020                           17   Missouri 65401, before Sarah J. Pokorski, a Certified
     18                                                       18   Court Reporter and Notary Public within and for the
     19                                                       19   State of Missouri, in a certain cause now pending in
     20                                                       20   the United States District Court, Eastern District of
     21                                                       21   Missouri, Southeastern Division, between ROBIN MESEY
     22                                                       22   and JENNIFER MESEY, Plaintiff vs. CITY OF VAN BUREN,
     23                                                       23   MISSOURI, et al, Defendant; on behalf of the
     24                                                       24   Plaintiff.
     25                                                       25


                                                     Page 2                                                            Page 4
      1                 INDEX                                  1                APPEARANCES
                                                               2
      2    QUESTIONS BY:                             PAGE      3   For the Plaintiff:
      3    Mr. Schottel                          5                 Schottel & Associates
                                                               4   James W. Schottel, Jr.
      4                                                            906 Olive Street, PH
      5                                                        5   St. Louis, Missouri 63101
                                                                   314-421-0350
      6                                                        6   jwsj@schotteljustice.com
      7                                                        7
                                                               8   For the Defendant:
      8                   EXHIBITS                                 Keck Phillips
      9    EXHIBIT                            PAGE             9   Ty Z. Harden
                                                                   3140 East Division Street
     10                                                       10   Springfield, Missouri 65802
     11                                                            417-890-8989
                                                              11   ty@kpwlawfirm.com
     12          (Exhibits retained by Mr. Schottel.)         12
     13                                                       13   Fisher Patterson Sayler & Smith
                                                                   Joshua C. Grumke
     14                                                       14   1010 Market Street
     15                                                            Suite 1650
                                                              15   St. Louis, Missouri 63101
     16                                                            314-561-3675
     17                                                       16   jgrumke@fpsslaw.com
                                                              17
     18                                                       18   Court Reporter:
     19                                                            Sarah J. Pokorski, CCR
                                                              19   Missouri CCR No. 745
     20                                                            Alaris Litigation Services
                                                              20   711 North Eleventh Street
     21                                                            St. Louis, Missouri 63101
     22                                                       21   314-644-2191
                                                                   1-800-280-DEPO
     23                                                       22
     24                                                       23
                                                              24
     25                                                       25



                                                                                                          1 (Pages 1 to 4)
                                        ALARIS LITIGATION SERVICES
   www.alaris.us                           Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                             EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 2 of 11 PageID #: 289

                                                 DONNA ROPER 10/30/2020

                                                            Page 5                                                      Page 7
      1          IT IS HEREBY STIPULATED AND AGREED by and            1       Q. (BY MR. SCHOTTEL.) Have you had your
      2   between counsel for the Plaintiff and counsel for the       2   deposition taken before?
      3   Defendant that this deposition may be taken in              3       A. Yes.
      4   shorthand by Sarah J. Pokorski, CCR, a Certified Court      4       Q. And --
      5   Reporter and Notary Public, and afterwards transcribed      5       A. No. Sorry. No.
      6   into typewriting; and the signature of the witness is       6       Q. No. Okay.
      7   waived.                                                     7       A. It's my husband. Sorry.
      8                                                               8       Q. Right. Are you presently under the influence
      9                *****                                          9   of any substance, drug, whether prescription,
     10                                                              10   non-prescription, that would affect your ability to
     11                DONNA ROPER,                                  11   understand my questions or to give testimony?
     12   Of lawful age, produced, sworn and examined on behalf      12       A. Yes.
     13   of the plaintiff, deposes and says:                        13       Q. What kind of medication?
     14                                                              14       A. Anti-depressants, anxiety, MS meds.
     15     (Starting time of the deposition: 2:05 p.m.)             15           MR. GRUMKE: He's asking whether or not
     16                                                              16   it's going to affect your ability to testify.
     17             DIRECT EXAMINATION                               17           MR. SCHOTTEL: Right.
     18   QUESTIONS BY MR. SCHOTTEL:                                 18           MR. GRUMKE: Right. To answer truthfully
     19     Q. Good afternoon, Mrs. Roper. First I want to           19   his questions.
     20   thank you for being here and giving your testimony         20       Q. (BY MR. SCHOTTEL.) Do you still think you
     21   today, as you're not a party. But your attorneys were      21   can understand my questions and answer them?
     22   kind enough to agree that we would take your               22       A. I should be able to.
     23   deposition. I don't expect your deposition to last         23       Q. Okay. And I promise you, my questions aren't
     24   very long at all. But if you need to take a break for      24   going to be complex. Like I said, I'm not going to
     25   any reason, just let me know, and we can take a break      25   try to trick you. They'll be straight-forward. And


                                                            Page 6                                                     Page 8
      1   at that time. Okay?                                         1   like I said, if you have any questions, or if you need
      2     A. Okay.                                                  2   to speak to your attorney, just let me know. I'm okay
      3     Q. Could you state and spell your full name.              3   to stop at that point.
      4     A. Donna Rae Roper. It's D-O-N-N-A R-A-E                  4      A. Okay.
      5   R-O-P-E-R.                                                  5      Q. What's your date of birth?
      6     Q. Okay. Mrs. Roper, I represent Robin -- Robin           6      A. 12/9/1980.
      7   and Jennifer Mesey in this case against the City of         7      Q. And what's the highest grade of education
      8   Van Buren, Chief Bradwell, and your husband, Charles        8   you've completed?
      9   Roper. I'll be asking you a series of questions. If         9      A. Graduated.
     10   you don't understand the question, simply ask me to        10      Q. High school?
     11   repeat -- repeat it or rephrase it, and I'd be happy       11      A. High school.
     12   to do that for you. My questions aren't intended to        12      Q. All right. Have you had any post-high-school
     13   confuse you in any way. And if you do feel you're not      13   education, training, anything?
     14   clear about the question, don't -- please don't            14      A. Yes.
     15   hesitate to let me know. The court reporter's here,        15      Q. What kind?
     16   so she's going to be taking down everything that's         16      A. Managerial.
     17   spoken. So try to refrain from answering a question        17      Q. Okay. Did you take some courses, or
     18   by nodding or doing uh-huh and uh-uh, and voice your       18   something --
     19   answer completely, because it looks better on the          19      A. I went to a three-day class.
     20   transcript than -- and plus, a nod of the head is --       20      Q. Oh. Where was that class at?
     21   it just says nodding of the head in parentheses. So        21      A. Cape.
     22   we like -- we like answers. Right?                         22      Q. Cape Girardeau?
     23         MR. HARDEN: That's well explained.                   23      A. Yeah.
     24         MR. SCHOTTEL: Isn't it? That's how it                24      Q. Are you presently employed?
     25   comes out.                                                 25      A. No.



                                                                                                          2 (Pages 5 to 8)
                                                ALARIS LITIGATION SERVICES
   www.alaris.us                                   Phone: 1.800.280.3376                                Fax: 314.644.1334
                                                     EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 3 of 11 PageID #: 290

                                                DONNA ROPER 10/30/2020

                                                             Page 9                                                        Page 11
      1     Q. Did you review any documents, or photographs,           1     Q. Did Nina ever attack you?
      2   or anything else -- anything -- anything else in             2     A. No.
      3   preparation of your deposition today?                        3     Q. Did you have a chance to see your children
      4     A. No.                                                     4   interact with either Max or Nina?
      5     Q. And are you aware that the incident relating            5     A. Yes.
      6   to this case is your husband, Charles Roper's,               6     Q. And can you describe those interactions.
      7   shooting of the Meseys' dogs? Correct?                       7     A. Fine.
      8     A. Yes.                                                    8     Q. So did your children play with Max?
      9     Q. Okay. Prior to that incident, were you                  9     A. Yeah.
     10   friends with either one of the Meseys, Jennifer or          10     Q. Did they play with Nina?
     11   Robin?                                                      11     A. Yeah.
     12     A. Yes.                                                   12     Q. Is that a yes?
     13     Q. Were you friends with both, or one more than           13     A. Yes. Sorry. I said yeah.
     14   the other?                                                  14     Q. Yeah. Close enough. Right? And prior to
     15     A. Both.                                                  15   this incident, how often would you say you would spend
     16     Q. Do you have children?                                  16   time at the Meseys' residence?
     17     A. Yes.                                                   17     A. Once or twice a week.
     18     Q. All right. Were -- prior to this incident,             18     Q. And would that be you yourself, or you and
     19   were your children friends with the Meseys' children?       19   your kids?
     20     A. Yes.                                                   20     A. Me, myself, and me and my kids.
     21     Q. Okay. Did your kids have a chance before               21     Q. So sometimes just you alone, and sometimes
     22   this incident to sleep over and spend the night at the      22   with the kids?
     23   Meseys' residence?                                          23     A. Yes.
     24     A. Yes.                                                   24     Q. And had that occurred over a year? A couple
     25     Q. And during any of those times, did the Meseys          25   years?


                                                            Page 10                                                       Page 12
      1   have the dog Max?                                            1     A. Many years.
      2     A. Yes.                                                    2     Q. Okay. At the time of the incident subject to
      3     Q. Did they have the dog Nina during any of                3   this case, where were Jennifer and Robin Mesey living?
      4   those times?                                                 4     A. I don't know.
      5     A. Yes.                                                    5     Q. Do you know on what street?
      6     Q. Yes. Would you ever go to the Meseys' house             6     A. Dale Street.
      7   and socialize with them?                                     7     Q. And do you know what house? I mean, could
      8     A. Yes.                                                    8   you locate the house?
      9     Q. Okay. And when you socialized with Jennifer             9     A. I think they were in their dad's house.
     10   and Robin Mesey, was Max present?                           10     Q. Okay.
     11     A. Yes.                                                   11     A. Her dad's house --
     12     Q. Were you friendly with Max?                            12     Q. Right.
     13     A. Yes.                                                   13     A. -- I should say.
     14     Q. Did you pet him?                                       14     Q. Okay. Now, any of those visits that we
     15     A. Yes.                                                   15   talked about before, did any of them occur at their
     16     Q. Did he ever bite you?                                  16   location on Dale Street?
     17     A. No.                                                    17     A. Yes.
     18     Q. Did he ever attack you?                                18     Q. And did your father also live on Dale Street?
     19     A. No.                                                    19     A. Yes.
     20     Q. What about Nina? Were you friends with Nina?           20     Q. About how far from the Meseys did your father
     21     A. Yes.                                                   21   live?
     22     Q. Did you pet Nina?                                      22     A. One block.
     23     A. Yes.                                                   23     Q. Did your father have a dog?
     24     Q. Did Nina ever bite you?                                24     A. Yes.
     25     A. No.                                                    25     Q. And what was the dog's name?



                                                                                                               3 (Pages 9 to 12)
                                              ALARIS LITIGATION SERVICES
   www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
                                                   EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 4 of 11 PageID #: 291

                                                 DONNA ROPER 10/30/2020

                                                     Page 13                                                       Page 15
      1     A. Draco.                                           1   dad's house?
      2     Q. Okay. Is that D-R-A-C-O?                         2     A. Yes.
      3     A. Yes.                                             3     Q. And what happened after your husband parked
      4     Q. What kind of dog was Draco?                      4   the vehicle?
      5     A. He was a mix.                                    5     A. We went in and visited with my dad.
      6     Q. Okay. About how big was Draco?                   6     Q. Did you two walk in your dad's house
      7     A. German Shepherd size.                            7   together?
      8     Q. More than 50 pounds?                             8     A. Yes.
      9     A. Yes.                                             9     Q. And did your dad say anything about Draco?
     10     Q. In between 50 and 100?                          10     A. No. Draco was in the house at the time.
     11     A. Yeah.                                           11     Q. Okay. How long did you visit with your dad
     12     Q. So not a small dog?                             12   that time?
     13     A. No.                                             13     A. I can't remember.
     14     Q. On the date of the incident, did you have a     14     Q. Okay. At some point, did -- did your dad or
     15   chance to travel to Dale Street?                     15   anyone let Draco outside?
     16     A. On the date of the incident?                    16     A. Yes. My dad did.
     17     Q. Yes.                                            17     Q. Okay. And what happened after Draco was let
     18     A. Yes.                                            18   outside?
     19     Q. I'm sorry?                                      19     A. We sat in there and talked a little longer.
     20     A. Yes.                                            20     Q. Okay. And did Draco come back inside?
     21     Q. Okay. And how did you get to Dale Street?       21     A. No.
     22   By what means of transportation?                     22     Q. Okay. At some point, did you and your
     23     A. Vehicle.                                        23   husband leave your dad's house?
     24     Q. All right. And whose vehicle were you in?       24     A. Yes.
     25     A. My son's.                                       25     Q. Okay. And did you leave just because you had


                                                     Page 14                                                       Page 16
      1     Q. And who was driving?                             1   visited long enough, it was time to go to the next
      2     A. My husband.                                      2   spot, or --
      3     Q. Okay. And when you -- were you in the            3     A. Yes.
      4   passenger's seat?                                     4     Q. And did you both exit your dad's house at the
      5     A. Yes.                                             5   same time?
      6     Q. Was anyone else in the vehicle besides you       6     A. Yes, we did.
      7   and your husband?                                     7     Q. And what happened after you exited your dad's
      8     A. No.                                              8   house?
      9     Q. When you were driving to Dale Street, was        9     A. We got in the vehicle, drove up the street,
     10   your intention to go visit your dad?                 10   and seen a pile of dogs in the middle of the road.
     11     A. Yes.                                            11     Q. Pile of dogs wrestling? Fighting?
     12     Q. Okay. Did you drive to your dad's house?        12     A. Fighting.
     13     A. My husband did.                                 13     Q. What were they doing? Did you recognize the
     14     Q. I'm sorry. Good answer. Did you and your        14   dogs?
     15   husband drive to your dad's house?                   15     A. Yes, I did.
     16     A. Yes.                                            16     Q. What dogs did you recognize?
     17     Q. And as you got to your dad's house, what did    17     A. I recognized my father's.
     18   you see?                                             18     Q. Was Draco the only dog you recognized?
     19     A. Nothing.                                        19     A. No. I recognized Max and Nina, too.
     20     Q. And when you arrived at your dad's house, did   20     Q. Prior to this incident, had Draco and Max or
     21   your husband park the vehicle?                       21   Nina -- had they fought before?
     22     A. Yes.                                            22     A. Yes.
     23     Q. All right. Do you remember where he parked?     23     Q. Did they do that often?
     24     A. Right in front of the sidewalk.                 24     A. I think there was only one time before.
     25     Q. And would that have been in front of your       25     Q. Okay. Was Max injured? Or was Draco injured



                                                                                                     4 (Pages 13 to 16)
                                             ALARIS LITIGATION SERVICES
   www.alaris.us                                Phone: 1.800.280.3376                                Fax: 314.644.1334
                                                  EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 5 of 11 PageID #: 292

                                                  DONNA ROPER 10/30/2020

                                                            Page 17                                                        Page 19
      1   that one time before?                                        1   his house.
      2     A. Yes.                                                    2     Q. Okay. And what did you do with Draco after
      3     Q. What happened to him?                                   3   you got him to your dad's house?
      4     A. He had bite marks all over his face.                    4     A. We checked him thoroughly for wounds, which
      5     Q. Okay. He didn't have any deadly wounds; did             5   he had quite a few.
      6   he?                                                          6     Q. Okay. Did you take him to a veterinarian for
      7     A. Not deadly. No.                                         7   care?
      8     Q. Okay. When you saw Draco, Max and Nina in               8     A. No. My dad's stubborn. We tried to get him
      9   the middle of the road fighting, what did you and your       9   to.
     10   husband do?                                                 10     Q. So the answer's no?
     11     A. We stopped the vehicle.                                11     A. No.
     12     Q. And what happened after you guys stopped the           12     Q. So the wounds weren't deadly.
     13   vehicle?                                                    13           MR. GRUMKE: Objection. Calls for
     14     A. We stepped out of the vehicle.                         14   speculation.
     15     Q. Did you exit the passenger's side door?                15     Q. (BY MR. SCHOTTEL.) Did -- did Draco die from
     16     A. Yes, I did.                                            16   the wounds that day?
     17     Q. Okay. And did your husband, Charles, exit              17     A. No.
     18   the driver's side door?                                     18     Q. Was Max attacking you that day?
     19     A. Yes.                                                   19     A. No.
     20     Q. What did you do after you exited the door?             20     Q. Did Max bite you that day?
     21     A. I stood beside the door for a minute.                  21     A. No.
     22     Q. Okay. And when you both exited the vehicle,            22     Q. Did Nina attack you that day?
     23   what were the dogs doing at that time?                      23     A. No.
     24     A. Both Max and Nina were just ripping him                24     Q. Did Nina bite you that day?
     25   apart.                                                      25     A. No.


                                                            Page 18                                                       Page 20
      1     Q. Did you say anything to them?                           1     Q. And I -- when I say that day to all those
      2     A. I hollered their names, to see if I could get           2   questions, I'm referring to the day that your husband
      3   their attention.                                             3   shot Max. Right?
      4     Q. Okay. And did you see or hear your husband              4     A. Right.
      5   do anything?                                                 5     Q. Okay. You had mentioned something about the
      6     A. Not at that time. I was focused on the dogs.            6   hackles. Can you describe what the hackles are.
      7     Q. Okay. What happened next?                               7     A. It's the fur on the dog's back.
      8     A. What happened next? I heard my husband take             8     Q. Okay. And what was significant about the fur
      9   one shot, and it scared the smallest dog off. And            9   on Max's back?
     10   then I went to take a few steps forward to see if I         10     A. Usually when they're raised, that means
     11   could try and coax Max off of my dad's dog. And then        11   they're aggravated.
     12   he just decided that hackles were raised, tail was          12     Q. I wasn't asking what it means when they're
     13   stiff, you know, teeth bared, he was growling, and he       13   raised. I'm asking your observation of Max that day.
     14   was fixing -- he was coming over the top of Draco           14   What did you observe about his hair?
     15   towards me, so my husband took a second shot.               15     A. I seen that his hackles were raised, and his
     16     Q. Do you know where he took the shot at?                 16   tail was stiff, and he was baring his teeth at me.
     17     A. Which one? The first one or the second one?            17     Q. And that's your testimony today?
     18     Q. The second one.                                        18     A. Yes.
     19     A. At the dog. In the head. Well, back of the             19     Q. All right. And the incident subject to this
     20   neck, I think. I didn't really get to see that part.        20   case, I believe, was February 22nd, 2019. Does that
     21     Q. Okay. How close was Max to you when your               21   sound right?
     22   husband, Charles, shot him?                                 22     A. Yes.
     23     A. About five foot.                                       23     Q. Were you interviewed by anyone with the
     24     Q. And what happened after Mr. Roper shot Max?            24   Carter County Sheriff's Department?
     25     A. I got my dad's dog and took him back down to           25     A. No. They took a statement, is all.



                                                                                                           5 (Pages 17 to 20)
                                                ALARIS LITIGATION SERVICES
   www.alaris.us                                   Phone: 1.800.280.3376                                    Fax: 314.644.1334
                                                     EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 6 of 11 PageID #: 293

                                                 DONNA ROPER 10/30/2020

                                                          Page 21                                                      Page 23
      1      Q. You gave a statement? You weren't                    1     Q. Okay. Is there any reason why you didn't
      2   interviewed, but you gave a statement?                     2   state anything about the hackles in your statement?
      3      A. Yeah. I gave a statement.                            3     A. I didn't know that a statement had to be
      4          MR. SCHOTTEL: Can you -- there's only one           4   detailed.
      5   copy. You want to grab this. Kind of push that             5     Q. Okay. Is there any reason you didn't state
      6   sticker down before it falls off. It's the whole           6   anything about the -- Max's teeth being shown to you?
      7   thing.                                                     7     A. I just basically explained what happened.
      8          MR. GRUMKE: This whole thing?                       8     Q. Well, this is an explanation of what
      9          MR. SCHOTTEL: Yeah. They're Bates                   9   happened, according to you, on that day. Right?
     10   numbered. It's the Carter County --                       10   But -- and today, you're giving a different version.
     11          MR. GRUMKE: Oh, it's the whole -- it's the         11           MR. HARDEN: Object to form.
     12   whole file?                                               12   Argumentative.
     13      Q. (BY MR. SCHOTTEL.) I've just put in front of        13     Q. (BY MR. SCHOTTEL.) Are you testifying to
     14   you Plaintiff's Exhibit 1. It's the Carter County         14   something additionally today that's not in that
     15   Sheriff's investigation file. They're Bates numbered.     15   written statement?
     16   Means their page numbers are in the upper-right           16     A. No. I just didn't write the details down on
     17   corner. Could you turn to Page 83.                        17   here.
     18          MR. GRUMKE: Number 89.                             18     Q. Okay. So that's my question. Are you
     19          MR. SCHOTTEL: Toward the very back. 83.            19   testifing today to something additional that is not
     20          THE WITNESS: 83?                                   20   contained in your original written statement?
     21          MR. GRUMKE: 83?                                    21     A. Yes.
     22          THE WITNESS: 83.                                   22     Q. Okay. What happened after your husband,
     23      Q. (BY MR. SCHOTTEL.) If you could take a              23   Mr. Roper, shot Max?
     24   minute to read through that.                              24     A. What happened after? I took my dad's dog
     25      A. Okay.                                               25   and -- took my dad's dog back down to his house.


                                                         Page 22                                                       Page 24
      1     Q. All right. In the -- in your statement that           1     Q. Okay. Did you see Max after he got shot?
      2   you -- or first, what's the day of this statement?         2     A. No. I didn't.
      3     A. 2/22/19.                                              3     Q. Wasn't he in front of you?
      4     Q. That's the same day as the incident.                  4     A. I was more focused on my dad's dog.
      5   Correct?                                                   5     Q. Okay. Where was Max? If you were standing,
      6     A. Yes.                                                  6   and Max was getting shot, you said he's about five
      7     Q. Did you say anywhere in your statement that           7   feet from you. Correct?
      8   Max' hackles were raised?                                  8     A. Uh-huh.
      9     A. No.                                                   9     Q. Was he in front of you, or to the side of
     10     Q. Did you say his -- anything about his tail --        10   you?
     11     A. No.                                                  11     A. In front.
     12     Q. -- being straight? No? Is that a no?                 12     Q. Okay. Where was Draco?
     13     A. No.                                                  13     A. In front of me.
     14     Q. Did you say anything about Max showing his           14     Q. Was he on the other side of Max?
     15   teeth towards you?                                        15     A. No. Max was on top of him.
     16     A. No.                                                  16     Q. Okay. Five feet away?
     17     Q. Okay. And correct me if I'm wrong, but in            17     A. Yes.
     18   your statement, you stated the dog came towards me,       18     Q. Were you present when either Robin or
     19   and my husband fired another shot. In that statement,     19   Jennifer Mesey came out to the location?
     20   the dog, were you referring to Max?                       20     A. No.
     21     A. Yes.                                                 21     Q. Did your husband go with you -- or I'm
     22     Q. So Max only came toward you?                         22   sorry -- what did you do with Draco after your husband
     23     A. Me.                                                  23   shot Max?
     24     Q. Yes.                                                 24     A. I took him to my dad's house.
     25     A. Yes.                                                 25     Q. Did your husband, Charles, go with you?



                                                                                                        6 (Pages 21 to 24)
                                               ALARIS LITIGATION SERVICES
   www.alaris.us                                  Phone: 1.800.280.3376                                  Fax: 314.644.1334
                                                    EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 7 of 11 PageID #: 294

                                                DONNA ROPER 10/30/2020

                                                           Page 25
      1       A. No.
      2       Q. Do you know what he did?
      3       A. Wasn't there. No.
      4           MR. SCHOTTEL: Okay. I don't have any
      5   further questions. Thank you for coming.
      6           THE WITNESS: Thank you.
      7           MR. HARDEN: No questions.
      8           MR. GRUMKE: All right. So you can
      9   either -- you have two options with the transcript.
     10   Either you can waive, which means you say you trust
     11   the court reporter that she took down everything you
     12   testified to today correctly, or we can get a copy of
     13   it, you can review it, and then you can sign
     14   afterwards. So it's up to you. I'm not going to push
     15   you one way or another. But let her know. Or you'll
     16   have to let the court reporter know before we finish.
     17           THE WITNESS: I guess I can go ahead and
     18   waive. Trust that she --
     19           MR. GRUMKE: That's fine. No. That's
     20   fine. We'll waive signature, then.
     21
     22      (Ending time of the deposition: 2:43 p.m.)
     23
     24
     25


                                                           Page 26
      1            CERTIFICATE OF REPORTER
      2   STATE OF MISSOURI )
      3               ) ss.
      4   COUNTY OF PHELPS         )
      5
      6          I, Sarah J. Pokorski, Certified Court
      7   Reporter within and for the State of Missouri, do
      8   hereby certify that the witness whose testimony
      9   appears in the foregoing deposition was duly sworn by
     10   me; that the testimony of said witness was taken by me
     11   to the best of my ability and thereafter reduced to
     12   typewriting under my direction; that I am neither
     13   counsel for, related to, nor employed by any of the
     14   parties to the action in which this deposition was
     15   taken, and further that I am not a relative or
     16   employee of any attorney or counsel employed by the
     17   parties thereto, nor financially or otherwise
     18   interested in the outcome of the action.
     19          ____________________________
     20            Sarah Pokorski, CCR 745
     21
     22
     23
     24
     25



                                                                           7 (Pages 25 to 26)
                                              ALARIS LITIGATION SERVICES
   www.alaris.us                                 Phone: 1.800.280.3376      Fax: 314.644.1334
                                                   EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 8 of 11 PageID #: 295

                                    DONNA ROPER 10/30/2020

             A            20:9 21:19         9:19 11:3,8  Dale 12:6,16,18      Donna 1:15 3:12
    ability 7:10,16       23:25            City 1:9 3:8,22  13:15,21 14:9        5:11 6:4
      26:11             bared 18:13          6:7          date 8:5 13:14       door 17:15,18,20
    able 7:22           baring 20:16       class 8:19,20    13:16                17:21
    action 26:14,18     basically 23:7     clear 6:14     day 3:15 19:16       Draco 13:1,4,6
    additional 23:19    Bates 21:9,15      close 11:14 18:2119:18,20,22          15:9,10,15,17
    additionally        behalf 1:16 3:23   coax 18:11       19:24 20:1,2         15:20 16:18,20
      23:14               5:12             come 15:20       20:13 22:2,4         16:25 17:8
    affect 7:10,16      believe 20:20      comes 6:25       23:9                 18:14 19:2,15
    afternoon 3:15      best 26:11         coming 18:14   deadly 17:5,7          24:12,22
      5:19              better 6:19          25:5           19:12              drive 14:12,15
    age 5:12            big 13:6           completed 8:8  decided 18:12        driver's 17:18
    aggravated          birth 8:5          completely 6:19Defendant 1:11       driving 14:1,9
      20:11             bite 10:16,24      complex 7:24     3:10,23 4:8        drove 16:9
    agree 5:22            17:4 19:20,24    confuse 6:13     5:3                drug 7:9
    AGREED 5:1          block 12:22        contained      Department           duly 26:9
    ahead 25:17         Bradwell 6:8         23:20          20:24
                        break 5:24,25      copy 21:5 25:12deposes 5:13                 E
    al 1:10 3:9,23
    Alaris 4:19         Buren 1:9 3:8      corner 21:17   deposition 1:15      E 4:1,1
    answer 6:19           3:22 6:8         correct 9:7      3:12 5:3,15,23     East 4:9
      7:18,21 14:14                          22:5,17 24:7   5:23 7:2 9:3       Eastern 1:2 3:2
                                C          correctly 25:12  25:22 26:9,14        3:20
    answer's 19:10
    answering 6:17      C 4:1,13           counsel 5:2,2  describe 11:6        education 8:7
    answers 6:22        Calls 19:13          26:13,16       20:6                 8:13
    Anti-depress...     Cape 8:21,22       County 3:15    detailed 23:4        eight 3:14
      7:14              care 19:7            20:24 21:10,14
                                                          details 23:16        either 9:10 11:4
    anxiety 7:14        Carter 20:24         26:4         die 19:15              24:18 25:9,10
    apart 17:25          21:10,14          couple 11:24   different 23:10      Eleventh 4:20
    appears 26:9        case 6:7 9:6       courses 8:17   DIRECT 5:17          employed 8:24
    Argumentative        12:3 20:20        court 1:1 3:1,18
                                                          direction 26:12        26:13,16
      23:12             cause 3:19           3:20 4:18 5:4District 1:1,2 3:1   employee
    arrived 14:20       CCR 4:18,19 5:4      6:15 25:11,16  3:2,20,20            26:16
    asking 6:9 7:15      26:20               26:6         Division 1:3 3:3     et 1:9 3:8,23
      20:12,13          certain 3:19       Courthouse       3:21 4:9           EXAMINATION
    Associates 4:3      CERTIFICATE          3:16         documents 9:1          5:17
    attack 10:18 11:1    26:1                             dog 10:1,3 12:23     examined 3:13
                        Certified 3:17           D          13:4,12 16:18        5:12
      19:22
    attacking 19:18      5:4 26:6        D-O-N-N-A 6:4      18:9,11,19,25      Exhibit 2:9
    attention 18:3      certify 26:8     D-R-A-C-O 13:2     22:18,20             21:14
    attorney 8:2        chance 9:21 11:3 dad 14:10 15:5,9   23:24,25 24:4      Exhibits 2:8,12
      26:16              13:15            15:11,14,16     dog's 12:25          exit 16:4 17:15,17
    attorneys 5:21      Charles 6:8 9:6 dad's 12:9,11       20:7               exited 16:7
    aware 9:5            17:17 18:22      14:12,15,17,20 dogs 9:7 16:10          17:20,22
                         24:25            15:1,6,23 16:4    16:11,14,16        expect 5:23
           B            checked 19:4      16:7 18:11,25     17:23 18:6         explained 6:23
    back 15:20          Chief 6:8         19:3,8 23:24    doing 6:18 16:13       23:7
     18:19,25 20:7      children 9:16,19  23:25 24:4,24     17:23              explanation


                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
                                       EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 9 of 11 PageID #: 296

                                   DONNA ROPER 10/30/2020

      23:8             getting 24:6         15:1,6,10,23        4:6               means 13:22
                       Girardeau 8:22       16:4,8 19:1,3                          20:10,12 21:16
             F         give 7:11            23:25 24:24                K           25:10
    face 17:4          giving 5:20         husband 6:8         Keck 4:8           medication 7:13
    falls 21:6           23:10              7:7 9:6 14:2,7     kids 9:21 11:19    meds 7:14
    far 12:20          go 10:6 14:10        14:13,15,21          11:20,22         mentioned
    father 12:18,20      16:1 24:21,25      15:3,23 17:10      kind 5:22 7:13      20:5
       12:23             25:17              17:17 18:4,8,15      8:15 13:4 21:5   Mesey 1:6,6 3:5
    father's 16:17     going 6:16 7:16      18:22 20:2         know 5:25 6:15      3:5,21,22 6:7
    February 20:20       7:24,24 25:14      22:19 23:22          8:2 12:4,5,7      10:10 12:3
    feel 6:13          Good 5:19 14:14      24:21,22,25          18:13,16 23:3     24:19
    feet 24:7,16       grab 21:5                                 25:2,15,16       Meseys 9:10,25
    fighting 16:11,12 grade 8:7                    I                               12:20
       17:9                                incident 9:5,9                L
                       Graduated 8:9                                              Meseys' 9:7,19
    file 21:12,15      growling 18:13        9:18,22 11:15     lawful 5:12         9:23 10:6 11:16
    financially 26:17 Grumke 4:13            12:2 13:14,16     leave 15:23,25     middle 16:10
    fine 11:7 25:19      7:15,18 19:13       16:20 20:19       Litigation 4:19     17:9
       25:20             21:8,11,18,21       22:4              little 15:19       minute 17:21
    finish 25:16         25:8,19           INDEX 2:1           live 12:18,21       21:24
    fired 22:19        guess 25:17         influence 7:8       living 12:3        Missouri 1:2,9
    first 5:19 18:17   guys 17:12          injured 16:25       locate 12:8         3:2,8,17,19,21
       22:2                                  16:25             location 12:16      3:23 4:5,10,15
    Fisher 4:13                H           inside 15:20           24:19            4:19,20 26:2,7
    five 18:23 24:6 hackles 18:12          intended 6:12       long 5:24 15:11    mix 13:5
       24:16             20:6,6,15         intention 14:10        16:1
    fixing 18:14         22:8 23:2         interact 11:4       longer 15:19              N
    focused 18:6       hair 20:14          interactions 11:6   looks 6:19    N 4:1
       24:4            happened 15:3       interested          Louis 4:5,15,20
                                                                             name 6:3 12:25
    foot 18:23           15:17 16:7 17:3     26:18                           names 18:2
                                                                   M
    foregoing 26:9       17:12 18:7,8,24   interviewed                       neck 18:20
    forenoon 3:14        23:7,9,22,24        20:23 21:2     Main 3:16        need 5:24 8:1
    form 23:11         happy 6:11          investigation    Managerial 8:16 neither 26:12
    forward 18:10      Harden 4:9            21:15          Market 4:14      night 9:22
    fought 16:21         6:23 23:11                         marks 17:4       Nina 10:3,20,20
    friendly 10:12       25:7                      J        Max 10:1,10,12     10:22,24 11:1,4
    friends 9:10,13    head 6:20,21        J 3:17 4:18 5:4   11:4,8 16:19,20   11:10 16:19,21
       9:19 10:20        18:19               26:6            16:25 17:8,24     17:8,24 19:22
    front 14:24,25     hear 18:4           James 4:4         18:11,21,24       19:24
       21:13 24:3,9,11 heard 18:8          Jennifer 1:6 3:5  19:18,20 20:3 nod 6:20
       24:13           hesitate 6:15         3:22 6:7 9:10   20:13 22:14     nodding 6:18,21
    full 6:3           High 8:10,11          10:9 12:3       22:20,22        non-prescripti...
    fur 20:7,8         highest 8:7           24:19           23:23 24:1,5,6    7:10
    further 25:5       hollered 18:2       jgrumke@fps...    24:14,15,23     North 3:16 4:20
       26:15           hours 3:14            4:16           Max' 22:8        Notary 3:18 5:5
                       house 10:6 12:7     Joshua 4:13      Max's 20:9       Number 21:18
             G           12:8,9,11 14:12   Jr 4:4            23:6            numbered 21:10
    German 13:7          14:15,17,20       jwsj@schottel... mean 12:7          21:15


                                  ALARIS LITIGATION SERVICES
   www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
                                       EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 10 of 11 PageID #: 297

                                    DONNA ROPER 10/30/2020

     numbers 21:16     parties 26:14,17     questions 2:2       14:24 20:3,4      18:22,24 20:3
                       party 5:21            5:18 6:9,12        20:19,21 22:1     22:19 23:23
              O        passenger's           7:11,19,21,23      23:9 25:8         24:1,6,23
     o'clock 3:14,14     14:4 17:15          8:1 20:2 25:5    ripping 17:24     showing 22:14
     Object 23:11      Patterson 4:13        25:7             road 16:10 17:9   shown 23:6
     Objection 19:13 pending 3:19           quite 19:5        Robin 1:6 3:5,21  side 17:15,18
     observation       pet 10:14,22                             6:6,6 9:11        24:9,14
       20:13           PH 4:4                        R          10:10 12:3      sidewalk 14:24
     observe 20:14     Phelps 3:15          R 4:1               24:18           sign 25:13
     occur 12:15         26:4               R-A-E 6:4         Rolla 3:16        signature 5:6
     occurred 11:24    Phillips 4:8         R-O-P-E-R 6:5     Roper 1:15 3:12     25:20
     OCTOBER 1:17 photographs               Rae 6:4             5:11,19 6:4,6,9 significant 20:8
       3:13              9:1                raised 18:12        18:24 23:23     simply 6:10
     Oh 8:20 21:11     pile 16:10,11          20:10,13,15     Roper's 9:6       six 3:14
     okay 6:1,2,6 7:6 plaintiff 1:7,16        22:8                              size 13:7
       7:23 8:2,4,17     3:6,22,24 4:3      read 21:24                S         Skyroom 3:16
       9:9,21 10:9       5:2,13             really 18:20      S 4:1             sleep 9:22
       12:2,10,14 13:2 Plaintiff's 21:14    reason 5:25       Sarah 3:17 4:18 small 13:12
       13:6,21 14:3,12 play 11:8,10           23:1,5            5:4 26:6,20     smallest 18:9
       15:11,14,17,20  please 6:14          recognize 16:13 sat 15:19           Smith 4:13
       15:22,25        plus 6:20              16:16           saw 17:8          SNLJ 1:9 3:8
       16:25 17:5,8    point 8:3 15:14      recognized        Sayler 4:13       socialize 10:7
       17:17,22 18:4,7   15:22                16:17,18,19     says 5:13 6:21    socialized 10:9
       18:21 19:2,6    Pokorski 3:17        reduced 26:11     scared 18:9       son's 13:25
       20:5,8 21:25      4:18 5:4 26:6      referring 20:2    school 8:10,11    sorry 7:5,7 11:13
       22:17 23:1,5      26:20                22:20           Schottel 2:3,12     13:19 14:14
       23:18,22 24:1 post-high-sch...       refrain 6:17        4:3,4 5:18        24:22
       24:5,12,16        8:12               related 26:13       6:24 7:1,17,20 sound 20:21
       25:4            pounds 13:8          relating 9:5        19:15 21:4,9,13 Southeastern
     Olive 4:4         preparation 9:3      relative 26:15      21:19,23 23:13    1:3 3:3,21
     Once 11:17        prescription 7:9     remember            25:4            speak 8:2
     options 25:9      present 10:10          14:23 15:13     seat 14:4         speculation
     original 23:20      24:18              repeat 6:11,11    second 18:15,17     19:14
     outcome 26:18 presently 7:8            rephrase 6:11       18:18           spell 6:3
     outside 15:15,18    8:24               reporter 3:18     see 11:3 14:18    spend 9:22
                       prior 9:9,18 11:14     4:18 5:5 25:11    18:2,4,10,20      11:15
              P                               25:16 26:1,7      24:1
                         16:20                                                  spoken 6:17
     P 4:1,1           produced 3:12        reporter's 6:15 seen 16:10          spot 16:2
     p.m 5:15 25:22      5:12               represent 6:6       20:15           Springfield 4:10
     page 2:2,9        promise 7:23         residence 9:23 series 6:9           ss 26:3
       21:16,17        Public 3:18 5:5        11:16           Services 4:19     St 4:5,15,20
     parentheses       push 21:5 25:14      retained 2:12     Shepherd 13:7     standing 24:5
       6:21            put 21:13            review 9:1 25:13 Sheriff's 20:24 Starting 5:15
     park 14:21                             right 6:22 7:8,17   21:15           state 3:19 6:3
     parked 14:23              Q              7:18 8:12 9:18 shooting 9:7         23:2,5 26:2,7
       15:3            question 6:10          11:14 12:12     shorthand 5:4     stated 22:18
     part 18:20          6:14,17 23:18        13:24 14:23     shot 18:9,15,16   statement


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
                                        EXHIBIT D
Case: 1:19-cv-00071-SNLJ Doc. #: 35-4 Filed: 12/04/20 Page: 11 of 11 PageID #: 298

                                  DONNA ROPER 10/30/2020

       20:25 21:1,2,3   26:8,10           United 1:1 3:1,20          X                   5
       22:1,2,7,18,19 thank 5:20          upper-right                             5 2:3
       23:2,3,15,20     25:5,6              21:16                    Y            50 13:8,10
     States 1:1 3:1,20thereto 26:17       Usually 20:10     yeah 8:23 11:9
     stepped 17:14    thing 21:7,8                            11:11,13,14 13:11          6
     steps 18:10      think 7:20 12:9              V          21:3,9              63101 4:5,15,20
     sticker 21:6       16:24 18:20       Van 1:9 3:8,22    year 11:24            65401 3:17
     stiff 18:13 20:16thoroughly 19:4       6:8             years 11:25 12:1      65802 4:10
     STIPULATED       three-day 8:19      vehicle 13:23
       5:1            time 5:15 6:1         13:24 14:6,21            Z                    7
     stood 17:21        11:16 12:2          15:4 16:9 17:11 Z 4:9                 711 4:20
     stop 8:3           15:10,12 16:1,5     17:13,14,22                           745 4:19 26:20
     stopped 17:11,12   16:24 17:1,23     version 23:10              0
     straight 22:12     18:6 25:22        veterinarian                                    8
                                            19:6                      1           83 21:17,19,20
     straight-forwa...times 9:25 10:4
                                          visit 14:10 15:11 1 21:14                21:21,22
       7:25           today 5:21 9:3
     street 3:16 4:4,9  20:17 23:10,14    visited 15:5 16:1 1-800-280-D...        89 21:18
                                          visits 12:14        4:21
       4:14,20 12:5,6   23:19 25:12                                                      9
                                          voice 6:18        1:19-CV-71   1:9
       12:16,18 13:15 top 18:14 24:15
                                          vs 1:8 3:7,22       3:8                 906 4:4
       13:21 14:9 16:9training 8:13
                                                            100 13:10
     stubborn 19:8    transcribed 5:5
                                                   W        1010 4:14
     subject 12:2     transcript 6:20
                                          W 4:4             12/9/1980 8:6
       20:19            25:9
     substance 7:9    transportation      waive 25:10,18 1650 4:14
     Suite 4:14         13:22               25:20
                                          waived 5:7                 2
     sworn 3:13 5:12  travel 13:15                          2/22/19    22:3
       26:9           trick 7:25          walk 15:6
                                          want 5:19 21:5    2:05 5:15
                      tried 19:8                            2:43 25:22
              T       trust 25:10,18      wasn't 20:12
                                            24:3 25:3       200 3:16
     tail 18:12 20:16 truthfully 7:18
       22:10          try 6:17 7:25       way 6:13 25:15 2019 20:20
                                          We'll 25:20       2020 1:17 3:13
     take 5:22,24,25    18:11
                                          week 11:17        22nd 20:20
       8:17 18:8,10   turn 21:17
       19:6 21:23     twice 11:17         went 8:19 15:5             3
     taken 1:16 5:3   two 15:6 25:9         18:10
                                                            30 1:17 3:13
       7:2 26:10,15   Ty 4:9              weren't 19:12
                                                            314-421-0350
     talked 12:15     ty@kpwlawfir...       21:1
                                                              4:5
       15:19            4:11              witness 5:6
                                                            314-561-3675
     teeth 18:13      typewriting 5:6       21:20,22 25:6
                                                              4:15
       20:16 22:15      26:12               25:17 26:8,10
                                                            314-644-2191
       23:6                               wounds 17:5
                                                              4:21
     testified 25:12           U            19:4,12,16
                                                            3140 4:9
     testifing 23:19  uh-huh 6:18         wrestling 16:11
     testify 7:16       24:8              write 23:16                4
     testifying 23:13 uh-uh 6:18          written 23:15     417-890-8989
     testimony 5:20 understand              23:20             4:10
       7:11 20:17       6:10 7:11,21      wrong 22:17


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                         Fax: 314.644.1334
                                      EXHIBIT D
